     Case 2:20-cv-00350-TLN-KJN Document 12 Filed 06/19/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOWARD A. YOUNG,                                    No. 2: 20-cv-0350 TLN KJN P
12                        Petitioner,
13             v.                                         ORDER
14    JARED LOZANO,
15                        Respondent.
16

17            Petitioner is a state prisoner, proceeding without counsel, with a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On May 27, 2020, the undersigned recommended that this

19   action be dismissed based on petitioner’s failure to pay the filing fee in accordance with the May

20   4, 2020 order. (ECF No. 27.) On May 27, 2020, petitioner paid the filing fee. The undersigned

21   was not aware that petitioner had paid the filing fee when the May 27, 2020 findings and

22   recommendations were filed.

23            Good cause appearing, IT IS HEREBY ORDERED that the May 27, 2020 findings and

24   recommendations (ECF No. 10) are vacated; the undersigned will shortly issue an order

25   addressing petitioner’s habeas corpus petition.

26   Dated: June 19, 2020

27
     Young350.vac
28
                                                         1
